DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 and 13 in the reply filed on 3/24/2022 is acknowledged.  The traversal is on the ground(s) that Cheikh fails to disclose a container which is disposed in an enclosed space of the main housing as it is shown outside of the container in fig 4.  This is not found persuasive because while the container has a portion outside the housing, it also has a portion within the main housing as is required by the claim.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al (US 2011/0160666).
Regarding claim 1, Hanson discloses a drug delivery device comprising: a main housing 20/30 including an interior surface defining an enclosed space (see for example figs 5C and 10), and an exterior surface releasably attachable to a patient (via 21); a container disposed in the enclosed space and including a reservoir 40/168 containing a 
Regarding claim 2, the mounting plate including a bottom surface facing the interior surface of the housing, and a top surface where the plurality of gears is disposed (fig 13, top surface shown, bottom surface is unseen, but as per fig 11 the bottom surface faces the interior surface of the housing).  
Regarding claim 3, wherein a first rotational axis of a first gear of the plurality of gears is offset from and parallel to a second rotational axis of a second gear of the plurality of gears, and wherein teeth of the first gear meshingly engage teeth of the second gear during operation of the rotational power source (fig 11).
Regarding claim 7, a worm gear 196 mounted on an output shaft of the rotational power source and having teeth that meshingly engage with teeth of at least one gear 194 of the plurality of gears during operation of the rotational power source (figs 7 and 8).  
Regarding claim 8, wherein the rotational power source is directly connected to the mounting plate and the output shaft is configured to rotate relative to the mounting plate (fig 12).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US 2011/0160666) in view of Laurence et al (US 2018/0085517).
Regarding claims 4-6, while Hanson substantially discloses the invention as claimed, it does not disclose the drive assembly comprising: a stopper biasing member initially retained in an energized state and configured to expand to move the stopper through the reservoir when released from the energized state; and a tether connected between the stopper and the gear module and configured to regulate expansion of the stopper biasing member, the rotational power source being operationally connected to the tether via the plurality of gears, and wherein rotation of the plurality of gears creates slack in the tether which allows the stopper biasing member to expand, nor a pulley member in contact with a portion of the tether extending between the gear module and the stopper.
Laurence discloses a similar drug delivery device to Hanson (including overlapping inventors) which utilizes: a stopper biasing member 122 initially retained in an energized state and configured to expand to move the stopper through the reservoir when released from the energized state (¶129); and a tether 525 connected between the stopper and the gear module and configured to regulate expansion of the stopper 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Hanson such that it includes a stopper biasing member initially retained in an energized state and configured to expand to move the stopper through the reservoir when released from the energized state; and a tether connected between the stopper and the gear module and configured to regulate expansion of the stopper biasing member, the rotational power source being operationally connected to the tether via the plurality of gears, and wherein rotation of the plurality of gears creates slack in the tether which allows the stopper biasing member to expand, and a pulley member in contact with a portion of the tether extending between the gear module and the stopper as taught by Laurence as it is a known alternative drive arrangement with every expectation of success.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US 2011/0160666) in view of Cabiri (US 8,348,898).
Regarding claims 9 and 10, Hanson discloses a subcutaneous delivery member 58 having a distal end. 
While Hanson substantially discloses the invention as claimed, it does not disclose the subcutaneous delivery member having a retracted position where the distal end is withdrawn inside the main housing and a deployed position where the distal end 
Cabiri discloses a patch drug pump, similar to Hanson, with an automatic needle insertion mechanism (title). The device includes the subcutaneous delivery member having a retracted position where the distal end is withdrawn inside the main housing (figs 6-8) and a deployed position where the distal end projects from housing beyond the exterior surface of the main housing (fig 9), and an insertion biasing member 70 initially retained in an energized state (figs 6-8) and configured to move the subcutaneous delivery member from the retracted position to the deployed position when released from the energized state (fig 9) (Col.4 ll 55-60).  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Hanson such that the subcutaneous delivery member has a retracted position where the distal end is withdrawn inside the main housing and a deployed position where the distal end projects from housing beyond the exterior surface of the main housing, and an insertion biasing member initially retained in an energized state and configured to move the subcutaneous delivery member from the retracted position to the deployed position when released from the energized state as taught by Cabiri to protect the needle (and user) before application and to allow for automatic needle insertion (reducing steps a user has to take to utilize the device).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US 2011/0160666) in view of Stiffler (US 2018/0339110).
Regarding claim 13, while Hanson substantially discloses the invention as claimed, it does not disclose the plurality of gears including three or less gear pairs arranged in series.
Stiffler discloses an injection drive device with a plurality of gears which include three or less gear pairs arranged in series (figs 1 and 2), showing it was known that the delivery in Hanson could also be achieved with less gears.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Hanson such that disclose the plurality of gears including three or less gear pairs arranged in series as taught by Stiffler as part of balancing efficiency versus robustness (less gears means less likelihood of mechanical failure due to gear interactions)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783